Citation Nr: 0114319	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an exclusion of $872.40 from income countable 
for 1999, for purposes of calculation of improved disability 
pension benefits, on the basis that this amount was an 
unreimbursed medical expense.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that the veteran had 
not established that expenses of $872.40 which the veteran 
sought to exclude from 1999 countable income, for purposes of 
calculation of improved disability pension benefits, 
qualified as unreimbursed medical expenses.  The veteran 
disagreed with that determination in May 2000, and, following 
issuance of a statement of the case in May 2000, the veteran 
submitted a timely substantive appeal in June 2000.


REMAND

The veteran is in receipt of improved disability pension 
benefits, and the amount of his monthly benefit depends on 
his income and excludable expenses.  With respect to the 
computation of income, medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's annual income for the same 12-month 
period to the extent they were paid and unreimbursed.  38 
C.F.R. § 3.272(g)(2) (2000).  The RO notified the veteran 
that unreimbursed amounts paid for health insurance may be 
considered in calculating excludable medical expenses, but 
unreimbursed payments for life insurance, liability 
insurance, or insurance other than health insurance are not 
medical expenses which may be excluded from income.  

In this case, the RO has determined that the veteran has not 
established that an $872.40 insurance expense he seeks to 
exclude from 1999 countable income was paid solely for health 
insurance.  In his notice of disagreement (NOD), the veteran 
stated that the $872.40 at issue was an unreimbursed medical 
expense, because this payment was for premiums for three 
health insurance policies and was paid in 1999.  In his 
substantive appeal, the veteran specifically stated, "I have 
sent you the letters from the insurance company in March 
2000[.]  The letter was signed for on 3/2/00."  

However, no letter from an insurance company that displays a 
date stamp of March 2, 2000 is associated with the claims 
file.  The Board is unable to find any item of evidence that 
is date stamped March 2, 2000, nor is the Board able to 
identify any item of evidence received near that date which 
appears to have been "signed for."  Moreover, the only 
letters of record dated in 2000 from an insurance company are 
from the Kentucky Farm Bureau, and show premiums paid for 
liability insurance pollicies for equipment and the contents 
of the veteran's home.  

Because the veteran has made such a specific reference to 
this item, and because a letter from an insurance company 
which established whether the payments at issue were or were 
not applied to pay for health insurance would be persuasive, 
the Board must remand the claim to assure that the evidence 
that the veteran states he submitted, and presumably has 
verification that VA received, is associated with the claims 
file. 

The Board also notes that during the pendency of the 
veteran's appeal, but after the issue on appeal was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's reopened claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Among other 
provisions, this enactment provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
RO should assure compliance with the VCAA during the course 
of this remand.

In this regard, the Board notes that the April 2000 
notification to the veteran regarding calculation of income 
states that the veteran's award was adjusted "to remove 
those medical expenses for which you could not provide proof 
of payment for 1998 and 1999."  The letter does not specify 
what amount of expenses for insurance was disallowed as a 
deduction from income for 1998 or what amount of expenses for 
insurance was disallowed as a deduction from income for 1999.  
The veteran's notice of disagreement reflects that he is 
attempting to disagree with the removal of medical insurance 
expenses, but does not limit the disagreement to unreimbursed 
medical expenses incurred in 1999.  The May 2000 statement of 
the case indicates that $872.40 in unreimbursed medical 
expenses reported in 1999 are at issue, but does not state 
whether any claimed insurance payment for 1998 was disallowed 
as a deduction from income.  The RO should clarify whether 
disallowance for any insurance expenses claimed as a 
deduction from 1998 income were actually reflected in the 
calculation reflected in the April 2000 letter.  If 1998 
payments were addressed in that calculation, the veteran 
should be notified of the amount and the status of the 
disallowance of those expenses.

In light of the above circumstances, this case is REMANDED to 
the RO for the following actions:

1.  The RO should attempt to locate any 
additional items it may have for 
association with this claims file.  If no 
additional evidence is located, the 
veteran should be notified that no 
letters from an insurance company 
regarding premiums paid for a health 
insurance policy or policies in 1999 have 
been received.  The veteran should be 
afforded an opportunity to furnish 
another copy of the letter(s) referenced 
in the June 2000 substantive appeal.  The 
veteran should be advised of any 
applicable time limitation.

2.  The RO should provide the veteran 
with a more specific summary of the 
reported expenses for 1998 and 1999 which 
were "removed" in the calculation 
underlying the April 2000 adjustment of 
the veteran's pension award.  In this 
regard, the RO should clearly explain 
what unreimbursed medical expenses it 
used to calculate the veteran's countable 
income for the 12-month annualization 
period at issue, what amounts were 
"removed," and what time period those 
amounts were "removed" from, and should 
clearly advise the veteran as to the 
beginning and ending dates of the 
annualization period at issue, or for 
each period, if more than one period is 
at issue.  

3.  The veteran should be notified of the 
status of any "removed" expense(s) not 
addressed in the May 2000 statement of 
the case, and should be advised of his 
appeal rights as to such expense(s).  The 
veteran should be specifically advised of 
any applicable time limitations for 
appeal of any "removed" expenses 
affecting the calculation addressed in 
the April 2000 determination letter if 
any claimed but "removed" expense(s) 
were not addressed in the statement of 
the case.  Thereafter, the RO should take 
any action necessary regarding the 
veteran's claim.

4.  After the veteran has been afforded 
opportunity to respond to the items of 
development directed above, the RO should 
readjudicate the amount of unreimbursed 
medical expenses which may properly be 
deducted from the veteran's 1999 income 
for purposes of calculation of improved 
disability pension benefits, and should 
determine whether any other expenses are 
on appeal.  If so, each item of expense 
for which a notice of disagreement and 
substantive appeal has been presented 
should be addressed.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

6.  If any determination remains adverse 
to the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



